[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] Memorandum of Decision 
The plaintiff's seek an in camera review of certain Department of Children and Families (DCF) records "to determine whether or not there is reasonable cause to believe the reporter of alleged abuse knowingly made a false report or that the interests of justice require such release." DCF has provided the records to the court under seal. The court has reviewed the lengthy and copious records.
While it is not likely the plaintiff's have a right to the records sought, it is not necessary to address that issue since there is nothing in the records that in any way supports the notion that the reporter knowingly made a false report or that other interests of justice require their release. Indeed, the information contained in the records confirms the allegations as set forth in the findings of the Commissioner as to domestic violence between the plaintiff's and extremely inappropriate conduct by the plaintiff, Michael S, which if true, constitutes all the necessary elements of the crimes as charged.
The request for disclosure of the records is denied. The sealed records may be made part of the record for appellate review only. The records shall otherwise remain sealed and may be opened only upon judicial CT Page 8925 order.
By the Court
Foley, J.